DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,031,934. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.  The instant application merely omits underlined portions of US Pat. No. 10,031,934 (see below) but all of the limitation from the Instant Application is in US Pat. No. 10,031,934 (see below).  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.

US Pat. No. 10,031,934
Claim 8 recites:
partitioning, via a hardware processor, a 

database to store a database object in a form of a database table as a plurality of different zones; 




























scanning, via the hardware processor, 
a set of data located within a zone to identify one or more transactions to delete one or more data tuples located within the zone; 

storing, via the hardware processor, transaction identifiers associated with the one or more identified transactions in an allocated storage space separate from the set 


generating, via the hardware processor, 
a map structure indicating storage of the set of data located within the zone and the allocated storage space of the transaction identifiers associated with each of the one or more identified transactions, wherein the map structure includes a first zone descriptor 



indicating the allocated storage space of the transaction identifiers; 



via the hardware processor, the transaction identifiers in response to receiving a current transaction to delete one or more data tuples located within the zone, wherein updating the transaction identifiers includes: generating one or more transaction identifiers associated with the one or more data tuples deleted by the current transaction and storing the one or more transaction identifiers associated with the current transaction within a new storage space such that the one or more transaction identifiers associated with the current transaction is stored separately from the allocated storage space of the transaction identifiers of the one or more identified transactions; 

generating, via the hardware processor, 
a second zone descriptor associated with the zone within the map structure indicating for the set of data located within the zone



and replacing, via the hardware processor, the first zone descriptor with the generated second zone descriptor associated with the zone within the map structure.

… partition a multi-version concurrency control 
database to store a database object in a form of a database table as a plurality of different zones, wherein each of the plurality of different zones comprises a set of data including plural copies of data tuples of the database table and each copy of a data tuple of the database table includes a corresponding change to data of that data tuple of the database table and is associated with a unique identifier upon creation, wherein the plural copies of the data tuples of the database table are stored until the corresponding changes to the data of the data tuples of the database table in the plural copies are reconciled and committed, wherein each copy of a data tuple of the database table is associated with a transaction identifier of a database 
scan 
the set of data located within the zone to identify one or more transactions to delete one or more data tuples located within the zone; 
store the
transaction identifiers associated with the one or more identified transactions in an allocated storage space separate from the set is uniquely associated with the one or more data tuples deleted by the one or more identified transactions 
and indicates visibility of the copies of the data tuples to other transactions; 
generate 
a map structure indicating storage of the set of data located within the zone and the allocated storage space of the transaction identifiers associated with each of the one or more identified transactions, wherein the map structure includes a zone index associated with the zone and a first zone descriptor including a first set of pointers to the data tuples located within the zone
and to the allocated storage space of the transaction identifiers of the one or more identified transactions, and wherein the zone index maps the zone identifier associated with the zone to the first zone descriptor; update the transaction identifiers in response uniquely associated with the one or more data tuples deleted by the current transaction and corresponding to a time of deletion of the one or more data tuples and storing the one or more transaction identifiers associated with the current transaction within a new storage space such that the one or more transaction identifiers associated with the current transaction is stored separately from the allocated storage space of the transaction identifiers of the one or more identified transactions; 
generate 
a second zone descriptor associated with the zone within the map structure including the first set of pointers with a pointer to 
a pointer to the allocated storage space of the transaction identifiers of the one or more identified transactions; 
and replace 
the first zone descriptor with the generated second zone descriptor associated with the zone within the map structure, wherein the storage of the updated transaction identifiers in the new storage space facilitates compression of the updated transaction identifiers, and wherein the zone index allows scanners to operate without synchronizing access to data.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 8-10, 12, 14-17, 19-22, 24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leggette et al. (US 20140156719 A1).
Regarding claim 8, Leggette (US 20140156719 A1) discloses:
a method comprising: partitioning, via a hardware processor, a database to store a database object in a form of a database table as a plurality of different zones, at least by (paragraph [0079, 0188]  describes tables (e.g. “database to store/tables”) storing data partitioned into data slices and groups (e.g. “different zones”)
scanning, via the hardware processor, a set of data located within a zone to identify one or more transactions to delete one or more data tuples located within the zone, at least by (paragraph [0285] describe identifying open delete transactions for data (e.g. tuple) within a region)
storing, via the hardware processor, transaction identifiers associated with the one or more identified transactions in an allocated storage space separate from the set of data located within the zone, wherein the transaction identifiers are associated with the one or more data tuples deleted by the one or more identified transactions
generating, via the hardware processor, a map structure indicating storage of the set of data located within the zone and the allocated storage space of the transaction identifiers associated with each of the one or more identified transactions, wherein the map structure includes a first zone descriptor indicating the allocated storage space of the transaction identifiers, at least by (paragraph [0249] describes the mapping of data regions and paragraph [0252] further describes the allocated storage space per region, and paragraph [0254] further describes the association of transaction id, region, and size allocation.)
updating, via the hardware processor, the transaction identifiers in response to receiving a current transaction to delete one or more data tuples located within the zone, wherein updating the transaction identifiers includes: generating one or more transaction identifiers associated with the one or more data tuples deleted by the current transaction and storing the one or more transaction identifiers associated with the current transaction within a new storage space such that the one or more transaction identifiers associated with the current transaction is stored separately from the allocated storage space of the transaction identifiers of the one or more identified transactions, at least by (paragraph [0248, 0276] which updates the data object storage tracking table with transaction identifiers associated with data entries currently deleted and are unavailable, where the data object storage tracking table is separate from the regions in which the deleted data is stored.
generating, via the hardware processor, a second zone descriptor associated with the zone within the map structure indicating for the set of data located within the zone the new storage space for the updated transaction identifiers in place of the allocated storage space, at least by (paragraph [0263, 0293] “processing module updates the region header object by transferring region entries of the new open write transaction section to the visible regions section. Such transferring establishes the received data object as the current revision of the data object.” Paragraph [0273] further describes the visible region associated allocated region size and segment size)
and replacing, via the hardware processor, the first zone descriptor with the generated second zone descriptor associated with the zone within the map structure, at least by (paragraph [0263] which updates the map structure with the visible/available region (e.g. replacing the first region descriptor with available region descriptor)
As per claim 9, claim 8 is incorporated and Leggette further discloses:
wherein updating the transaction identifiers renders portions of the set of data created by concurrently executing transactions invisible to the one or more identified transactions and renders portions of the set of data deleted by concurrently executing transactions visible to the one or more identified transactions based on transaction identifiers for the concurrently executing transactions, at least by (paragraph [0248, 0278] which describes the ability for regions associated with delete transactions being unavailable (e.g. invisible) while other regions associated with completed write transactions being available (e.g. visible) and by tracking these the transactions by the data regions delete transactions in one region can occur concurrently with complete write transactions in another region)
As per claim 10, claim 8 is incorporated and Leggette further discloses:
wherein replacing the first zone descriptor includes: replacing the first zone descriptor with the generated second zone descriptor within the map structure in response to the current transaction being committed, at least by (paragraph [0283, 0292])
As per claim 12, claim 8 is incorporated and Leggette further discloses:
further comprising: storing the updated transaction identifiers in a contiguous storage space and compressing the updated transaction identifiers, at least by (paragraph [0103, 0252] which describes sequentially storing the data segments, and [0190] further describes task identifier stored is said segments and being compressed.)
As per claim 14, claim 8 is incorporated and Leggette further discloses:
wherein each of the plurality of different zones includes metadata describing the one or more data tuples located within the zone, at least by (paragraph [0250] “Each region may be uniquely identified by a region identifier (ID). The data object storage tracking table 352 may be stored in the DSN as a set of table slices at a storage location that includes a table DS address. At least one of a directory and an index may be utilized to identify the table DS address based on an object name (e.g., data ID)”)
Claims 15-17, 19 recite equivalent claim limitations as claims 8-10, 12 above, except that they set forth the claimed invention as a system; Claims 20-22, 24, 27 recite equivalent claim limitations as claims 8-10, 12, 14 above, except that they set forth the claimed invention as a and computer program product, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 18, 25, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leggette in view of Hinshaw et al. (US 20040249838 A1).
As per claim 11, claim 8 is incorporated and Leggette fails to disclose:
further comprising: rolling back the transaction to the set of data by discarding the second zone descriptor and deallocating the new storage space for the updated transaction identifiers.
But Hinshaw discloses the above limitation at least by (paragraph [0101, 0105] which describes rolling back, by aborting the transaction and rewriting back to the reserved transaction id (e.g. discarding the second zone descriptor and deallocating the new storage space for the updated transaction identifiers)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hinshaw into the teaching of Leggette as they relate to managing transactions and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ”undoing” a transaction to assure Atomicity, Consistency, Isolation, Durability as taught by Hinshaw in para. 0106.
As per claim 13, claim 8 is incorporated and Leggette fails to disclose:
wherein: when one or more transactions creates one or more data tuples located within the zone, the transaction identifier is assigned as a creator identifier; and when one or more transactions modifies one or more data tuples located within the zone, the transaction identifier is assigned as a deleter identifier.
But Hinshaw discloses the above limitation at least by (paragraph [0060] “These system control fields 600-1 include a Record ID field 600-1-1, a Creator TID field 600-1-2 and a Deleter TID field 600-1-3 for storing the identifier of the transaction (TID) that deleted the record.”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hinshaw into the teaching of Leggette as they relate to managing transactions and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of “efficiently enforces various transaction isolation levels, performs on-line recovery, performs "as-of" queries, repairs the effects of unwanted transactions, and supports the needs of multi-level security environments,  controlling the visibility of data as taught by Hinshaw in Abst. and para. 0171.
Claims 18 and 25 recite equivalent claim limitations as claims 11 and 13 above, except that they set forth the claimed invention as a system; Claims 23 and 26 recite equivalent claim limitations as claims 11 and 13 above, except that they set forth the claimed invention as a and computer program product, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152